Case 4:20-cv-02058-ACA Document 7 Filed 12/29/20 Page 1 of 12            FILED
                                                                2020 Dec-29 PM 01:54
                                                                U.S. DISTRICT COURT
                                                                    N.D. OF ALABAMA
Case 4:20-cv-02058-ACA Document 7 Filed 12/29/20 Page 2 of 12
Case 4:20-cv-02058-ACA Document 7 Filed 12/29/20 Page 3 of 12
Case 4:20-cv-02058-ACA Document 7 Filed 12/29/20 Page 4 of 12
Case 4:20-cv-02058-ACA Document 7 Filed 12/29/20 Page 5 of 12
Case 4:20-cv-02058-ACA Document 7 Filed 12/29/20 Page 6 of 12
Case 4:20-cv-02058-ACA Document 7 Filed 12/29/20 Page 7 of 12
Case 4:20-cv-02058-ACA Document 7 Filed 12/29/20 Page 8 of 12
Case 4:20-cv-02058-ACA Document 7 Filed 12/29/20 Page 9 of 12
Case 4:20-cv-02058-ACA Document 7 Filed 12/29/20 Page 10 of 12
Case 4:20-cv-02058-ACA Document 7 Filed 12/29/20 Page 11 of 12
Case 4:20-cv-02058-ACA Document 7 Filed 12/29/20 Page 12 of 12
